DETAILED ACTION
This office action is in response to applicant’s amendment filed on 10/29/2020.  Claims 9, 17, and 20 have been canceled and claims 21-23 have been added. Claims 1, 10-11, 15, and 18 have been amended.  Claims 1-8, 10-16, 18-19, and 21-23 are pending and are directed towards apparatus, method, and computer product for Snapshot-Based Detection and Remediation of Ransomware Attacks.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 10/29/2020 have been fully considered.
A) Applicant’s arguments that Gibbons and Cashman fails to disclose “the newly-added features of claim 1” (page 12-13 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Objections
2.	Examiner acknowledges applicant’s amendment to claim 11 and therefore withdraws the previous office action’s objection to claim 11.
Claim Rejections - 35 USC § 112
3.	In addition, the examiner acknowledges applicant’s amendment to claims 1, 15, and 18 and therefore withdraws the previous office action’s 112(b) rejection for these claims.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3, 5, 7-8, 11, 13-16, 18-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons, Jr. et al. (US Pub. 2018/0107824), hereinafter Gibbons, with provisional application 62/408,940 filed on Oct. 17, 2016 in view of Tamir et al. (US Pub. 2018/0211039), hereinafter Tamir, filed on Apr. 19, 2017 and Alon et al. (US Pub. 2009/0210943), hereinafter Alon, filed on Oct. 31, 2007.
Regarding claim 1, Gibbons teaches an apparatus (Fig. 1 and para 41, line 1-2; a computer comprising networked components on a system) (prov., Fig. 1 and para 40, line 1) comprising: 

5the storage controller being configured (Fig. 9; ransomware detection controller) (prov., Fig. 9): 
to generate a plurality of snapshots of a storage volume of the storage system at respective different points in time (para 4, line 2-7 and para 40, line 10-21; generate one or more snapshots of the state of a file system source volume at a discrete moment in time) (prov., para 3, line 2-5 and para 39, line 7-13); 
to monitor a differential between a given one of the snapshots and a current version of the storage volume (para 39, line 1-11 and para 42, line 16-24; analyzes a snapshot of a source volume at a discrete moment in time in comparison to the latest snapshot of the source volume in order to detect whether or not the source volume has been infected with ransomware) (prov., para 38, line 1-7 and para 41, line 10-15); and
10to generate an alert indicative of at least a potential ransomware attack on the storage system based at least in part on the monitored differential satisfying one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25 and para 44, line 1-7; determine whether or not the source volume has 
wherein generating an alert indicative of at least a potential ransomware attack on the storage system based at least in part on the monitored differential satisfying one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25 and para 44, line 1-7; determine whether or not the source volume has been infected with ransomware by analyzing changes to snapshots that have passed through several ransomware detection tests and transmit a signal to let client know of a ransomware infection) (prov., para 41, line 10-15 and para 42, line 1-3 and line 9-16 and para 43, line 1-4) comprises: 
determining that the monitored differential satisfies the one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25; determine whether or not the source volume has been infected with ransomware by analyzing changes to snapshots that have passed through several ransomware detection tests) (prov., para 41, line 10-15 and para 42, line 1-3 and line 9-16);
generating the alert responsive to the monitored differential satisfying the one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and 
wherein the storage controller comprises at least one processing device comprising a processor coupled to a memory (Fig. 9 and para 22, line 2-6; ransomware detection controller comprises a processor coupled to a memory) (prov., Fig. 9 and para 21, line 1-4).
Gibbons does not teach the potential ransomware attack comprising a suspected ransomware attack not yet confirmed as an actual ransomware attack.
Tamir teaches the potential ransomware attack comprising a suspected ransomware attack not yet confirmed as an actual ransomware attack (para 6, line 4-7 and para 58, line 1-16; generate a ransomware alert, where a message is sent to notify a database administrator of ransomware detection and database administrator approves and allows for initiation of remediation action).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons to incorporate the teachings of Tamir to provide the generation of a ransomware 
	Gibbons and Tamir do not teach determining compressibility of at least a portion of the storage volume; and
	the compressibility of the storage volume being below a specified level of compressibility, the specified level of compressibility being based at least in part on a minimum compressibility achievable for said at least a portion of the storage volume.
Alon teaches determining compressibility of at least a portion of the storage volume (para 30, line 1-4 and para 32, line 1-14; calculate the compression ratio of a file in a file archive); and
the compressibility of the storage volume being below a specified level of compressibility, the specified level of compressibility being based at least in part on a minimum compressibility achievable for said at least a portion of the storage volume (para 32, line 1-14 and para 50, line 3-23; detecting that an executable file is infected by a virus for a compression ratio below a particular lower threshold (for example, below 4%) by analyzing the compression ratio of an executable file 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons, which teaches generating the alert responsive to the monitored differential satisfying the one or more specified conditions, and Tamir to incorporate the teachings of Alon to provide for detecting virus infection by analyzing whether the compression ratio of executable file is below a lower threshold.  Doing so would detecting virus-infected files stored or contained in an archive, as recognized by Alon in para 3, line 1-16.
Regarding claim 3, Gibbons, Tamir, and Alon teach apparatus of claim 1.
	Gibbons teaches at least a subset of the snapshots comprise respective point-in-time replicas of the storage volume generated at respective different points in time (para 39, line 3-6 and para 40, line 11-21 and para 42, line 17-24; one or more snapshots can be captured, where each snapshot is a copy of the current state of source volume at a discrete moment in time and snapshots can be taken at different times) (prov., para 38, line 2-3 and para 39, line 7-13 and para 41, line 9-15).
Regarding claim 5, Gibbons, Tamir, and Alon teach apparatus of claim 1.

Regarding claim 7, Gibbons, Tamir, and Alon teach apparatus of claim 5.
	Gibbons teaches the specified minimum amount of change in the storage volume (para 4, line 1-3; file system is stored on a source volume) (prov., para 3, line 1-2) is specified in terms of a minimum percentage of the storage volume that has changed since generation of the given snapshot (para 5, line 2-11 and line 17-21 and para 9, line 1-7 and para 10, line 1-4; detecting ransomware infection using image-based backups of a file system by determining if a predetermined percentage threshold has been exceeded when analyzing ransomware target file counts within a directory in the file system) (prov., para 4, line 1-6 and line 11-14 and para 8, line 1-4 and para 9, line 1-3).
Regarding claim 8, Gibbons, Tamir, and Alon teach apparatus of claim 1.

Gibbons does not teach initiating one or more attack remediation operations responsive to confirmation of the potential ransomware attack as an actual ransomware attack.
Tamir teaches initiating one or more attack remediation operations responsive to confirmation of the potential ransomware attack as an actual ransomware attack (para 6, line 4-7 and para 58, line 1-16; generate a ransomware alert, where a message is sent to notify a database administrator of ransomware detection and database administrator approves and allows for initiation of remediation action).

Regarding claim 11, Gibbons, Tamir, and Alon teach apparatus of claim 1.
	Gibbons teaches the storage controller is configured to control deletion of one or more of the snapshots from the storage system based at least in part on the generated alert (para 44, line 1-7 and line 26-27; delete a current snapshot of source volume which has been found to be infected with ransomware, where ransomware detection may cause a signal to be transmitted to a client device to let the client know that ransomware has been detected) (prov., para 43, line 1-4 and line 16-17).
Regarding claim 13, Gibbons, Tamir, and Alon teach apparatus of claim 1.
	Gibbons teaches the storage controller is further configured to 10generate a message containing the generated alert and to deliver the message over a network to a client device (Fig. 9 and para 44, line 1-7; ransomware detection 
	Tamir teaches a storage administrator device (Fig. 3 and para 6, line 4-7 and para 58, line 9-16; generate a ransomware alert, where a message is sent to notify a database administrator operating on an enterprise network).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons to incorporate the teachings of Tamir to provide the generation of a ransomware alert notifying a database administrator.  Doing so would allow for remediation actions to be performed, such as restoring data in the database prior to the attack, as recognized by Tamir in para 59, line 5-13.
Regarding claim 14, Gibbons, Tamir, and Alon teach apparatus of claim 1.
	Gibbons teaches the storage controller is further configured to initiate restoration of the storage volume utilizing a selected one of the snapshots generated prior to the 15given snapshot based at least in part on the generated alert (para 4, line 15-21 and para 43, line 1-5 and line 14-25 and para 44, line 1-7; if the source volume has been infected with ransomware by analyzing changes to snapshots that have passed through several ransomware detection tests, transmit a signal to let client know of a ransomware infection, and the user may be able to 
Regarding claim 15, Gibbons teaches generating a plurality of snapshots of a storage volume of the storage system at respective different points in time (para 4, line 2-7 and para 40, line 10-21; generate one or more snapshots of the state of a file system source volume at a discrete moment in time) (prov., para 3, line 2-5 and para 39, line 7-13); 
monitoring a differential between a given one of the snapshots and a current version of the storage volume (para 39, line 1-11 and para 42, line 16-24; analyzes a snapshot of a source volume at a discrete moment in time in comparison to the latest snapshot of the source volume in order to detect whether or not the source volume has been infected with ransomware) (prov., para 38, line 1-7 and para 41, line 10-15); and
10generating an alert indicative of at least a potential ransomware attack on the storage system based at least in part on the monitored differential satisfying one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25 and para 44, line 1-7; determine whether or not the source volume has been infected with ransomware by analyzing changes to snapshots that have passed through several ransomware detection tests and transmit a signal to let 
wherein generating an alert indicative of at least a potential ransomware attack on the storage system based at least in part on the monitored differential satisfying one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25 and para 44, line 1-7; determine whether or not the source volume has been infected with ransomware by analyzing changes to snapshots that have passed through several ransomware detection tests and transmit a signal to let client know of a ransomware infection) (prov., para 41, line 10-15 and para 42, line 1-3 and line 9-16 and para 43, line 1-4) comprises: 
determining that the monitored differential satisfies the one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25; determine whether or not the source volume has been infected with ransomware by analyzing changes to snapshots that have passed through several ransomware detection tests) (prov., para 41, line 10-15 and para 42, line 1-3 and line 9-16);
generating the alert responsive to the monitored differential satisfying the one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25 and para 44, line 1-7; determine whether or not the source volume has been infected with ransomware by analyzing changes to snapshots that have 
wherein the storage controller comprises at least one processing device comprising a processor coupled to a memory (Fig. 9 and para 22, line 2-6; ransomware detection controller comprises a processor coupled to a memory) (prov., Fig. 9 and para 21, line 1-4).
Gibbons does not teach the potential ransomware attack comprising a suspected ransomware attack not yet confirmed as an actual ransomware attack.
Tamir teaches the potential ransomware attack comprising a suspected ransomware attack not yet confirmed as an actual ransomware attack (para 6, line 4-7 and para 58, line 1-16; generate a ransomware alert, where a message is sent to notify a database administrator of ransomware detection and database administrator approves and allows for initiation of remediation action).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons to incorporate the teachings of Tamir to provide the generation of a ransomware alert notifying a database administrator for approving ransomware remediation.  Doing so would allow for remediation actions to be performed, such as restoring 
	Gibbons and Tamir do not teach determining compressibility of at least a portion of the storage volume; and
	the compressibility of the storage volume being below a specified level of compressibility, the specified level of compressibility being based at least in part on a minimum compressibility achievable for said at least a portion of the storage volume.
Alon teaches determining compressibility of at least a portion of the storage volume (para 30, line 1-4 and para 32, line 1-14; calculate the compression ratio of a file in a file archive); and
the compressibility of the storage volume being below a specified level of compressibility, the specified level of compressibility being based at least in part on a minimum compressibility achievable for said at least a portion of the storage volume (para 32, line 1-14 and para 50, line 3-23; detecting that an executable file is infected by a virus for a compression ratio below a particular lower threshold (for example, below 4%) by analyzing the compression ratio of an executable file that is uncompressed and the same file that has a compressed size when put into in a compressed archive).

Regarding claim 16, Gibbons, Tamir, and Alon teach method of claim 15.
Gibbons teaches the one or more specified conditions comprise a specified minimum amount of change in the storage volume relative to the given snapshot of the storage volume (para 43, line 14-23 and para 79, line 1-3 and line 11-21 and para 80, line 13-16; detect ransomware based on one or more tests on image associated with snapshot server, such as determining a low degree of entropy associated with low amounts of files of the file systems that have been encrypted based on the received image, i.e. files in file systems are uninfected) (prov., para 42, line 9-15 and para 78, line 1-2 and line 7-13 and para 79, line 8-10).
Regarding claim 18, Gibbons teaches a computer program product comprising a non-transitory processor-readable storage medium having stored 
to generate a plurality of snapshots of a storage volume of the storage system at respective different points in time (para 4, line 2-7 and para 40, line 10-21; generate one or more snapshots of the state of a file system source volume at a discrete moment in time) (prov., para 3, line 2-5 and para 39, line 7-13); 
to monitor a differential between a given one of the snapshots and a current version of the storage volume (para 39, line 1-11 and para 42, line 16-24; analyzes a snapshot of a source volume at a discrete moment in time in comparison to the latest snapshot of the source volume in order to detect whether or not the source volume has been infected with ransomware) (prov., para 38, line 1-7 and para 41, line 10-15); and
10to generate an alert indicative of at least a potential ransomware attack on the storage system based at least in part on the monitored differential satisfying one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25 and para 44, line 1-7; determine whether or not the source volume has 
wherein generating an alert indicative of at least a potential ransomware attack on the storage system based at least in part on the monitored differential satisfying one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25 and para 44, line 1-7; determine whether or not the source volume has been infected with ransomware by analyzing changes to snapshots that have passed through several ransomware detection tests and transmit a signal to let client know of a ransomware infection) (prov., para 41, line 10-15 and para 42, line 1-3 and line 9-16 and para 43, line 1-4) comprises: 
determining that the monitored differential satisfies the one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and line 14-25; determine whether or not the source volume has been infected with ransomware by analyzing changes to snapshots that have passed through several ransomware detection tests) (prov., para 41, line 10-15 and para 42, line 1-3 and line 9-16);
generating the alert responsive to the monitored differential satisfying the one or more specified conditions (para 42, line 16-24 and para 43, line 1-5 and 
Gibbons does not teach the potential ransomware attack comprising a suspected ransomware attack not yet confirmed as an actual ransomware attack.
Tamir teaches the potential ransomware attack comprising a suspected ransomware attack not yet confirmed as an actual ransomware attack (para 6, line 4-7 and para 58, line 1-16; generate a ransomware alert, where a message is sent to notify a database administrator of ransomware detection and database administrator approves and allows for initiation of remediation action).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons to incorporate the teachings of Tamir to provide the generation of a ransomware alert notifying a database administrator for approving ransomware remediation.  Doing so would allow for remediation actions to be performed, such as restoring data in the database prior to the attack, as recognized by Tamir in para 59, line 5-13.

	the compressibility of the storage volume being below a specified level of compressibility, the specified level of compressibility being based at least in part on a minimum compressibility achievable for said at least a portion of the storage volume.
Alon teaches determining compressibility of at least a portion of the storage volume (para 30, line 1-4 and para 32, line 1-14; calculate the compression ratio of a file in a file archive); and
the compressibility of the storage volume being below a specified level of compressibility, the specified level of compressibility being based at least in part on a minimum compressibility achievable for said at least a portion of the storage volume (para 32, line 1-14 and para 50, line 3-23; detecting that an executable file is infected by a virus for a compression ratio below a particular lower threshold (for example, below 4%) by analyzing the compression ratio of an executable file that is uncompressed and the same file that has a compressed size when put into in a compressed archive).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons, 
Regarding claim 19, Gibbons, Tamir, and Alon teach computer product of claim 18.
Gibbons teaches the one or more specified conditions comprise a specified minimum amount of change in the storage volume relative to the given snapshot of the storage volume (para 43, line 14-23 and para 79, line 1-3 and line 11-21 and para 80, line 13-16; detect ransomware based on one or more tests on image associated with snapshot server, such as determining a low degree of entropy associated with low amounts of files of the file systems that have been encrypted based on the received image, i.e. files in file systems are uninfected) (prov., para 42, line 9-15 and para 78, line 1-2 and line 7-13 and para 79, line 8-10).
Regarding claim 22, Gibbons, Tamir, and Alon teach computer product of claim 19.

Regarding claim 23, Gibbons, Tamir, and Alon teach computer product of claim 18.
	Gibbons teaches generating an alert indicative of at least a potential 10ransomware attack on the storage system based at least in part on the monitored differential satisfying one or more specified conditions comprises generating an alert indicative of a potential ransomware attack and initiating one or more attack remediation operations (para 42, line 6-12 and para 43, line 1-5 and line 14-26 and para 44, line 29-34; snapshot server sends a request to a ransomware detector for a determination of ransomware detection, ransomware detector analyzes snapshot image data using one or more tests for ransomware, and 
Gibbons does not teach initiating one or more attack remediation operations responsive to confirmation of the potential ransomware attack as an actual ransomware attack.
Tamir teaches initiating one or more attack remediation operations responsive to confirmation of the potential ransomware attack as an actual ransomware attack (para 6, line 4-7 and para 58, line 1-16; generate a ransomware alert, where a message is sent to notify a database administrator of ransomware detection and database administrator approves and allows for initiation of remediation action).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons to incorporate the teachings of Tamir to provide the generation of a ransomware alert notifying a database administrator.  Doing so would allow for remediation actions to be performed, such as restoring data in the database prior to the attack, as recognized by Tamir in para 59, line 5-13.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Tamir and Alon as applied to claim 1 above, and further in view of Agrawal et al. (US Pub. 2010/0179941), hereinafter Agrawal, filed on Dec. 9, 2009.
 	Regarding claim 2, Gibbons, Tamir, and Alon teach apparatus of claim 1.
	Gibbons, Tamir, and Alon do not teach the storage volume comprises at least one logical storage volume comprising at least a portion of a physical storage space of one or more of the storage devices.
	Agrawal teaches the storage volume comprises at least one logical storage volume comprising at least a portion of a physical storage space of one or more of the storage devices (para 33, line 1-8; source storage volume can include any type of media capable of storing data and comprises one or more storage volumes that include physical storage disks defining an overall logical arrangement of storage space).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons, Tamir, and Alon to incorporate the teachings of Agrawal to provide a source storage volume comprising storage volume that include physical storage disks defining storage space.  Doing so would allow for the protection of data involving .
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Tamir and Alon as applied to claim 1 above, and further in view of Furuya (US Pub. 2012/0016842) filed on May 18, 2011.
	Regarding claim 4, Gibbons, Tamir, and Alon teach apparatus of claim 1.
	Gibbons, Tamir, and Alon do not teach only two most recently generated snapshots for the storage volume are retained in the storage system.
	Furuya teaches only two most recently generated snapshots for the storage volume are retained in the storage system (para 8, line 3-9 and para 30, line 1-15 and para 32, line 1-3; the two latest snapshots, current and previous snapshots, of storage spaces on storage devices are stored on the storage devices).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons, Tamir, and Alon to incorporate the teachings of Furuya to provide for storing the two latest snapshots of the storage spaces on storage devices.  Doing so would allow for the backup of data files at regular intervals which would ensure that the resulting snapshot copy can properly reflect the original source data, as recognized by Furuya in para 6, line 1-10.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Tamir and Alon as applied to claims 5 and 19 above, and further in view of Dippenaar et al. (US Pub. 2016/0127200), hereinafter Dippenaar, filed on Nov. 5, 2014.
Regarding claim 6, Gibbons, Tamir, and Alon teach apparatus of claim 5.
Gibbons teaches the specified minimum amount of change in the storage volume is specified in terms of a minimum number of encrypted files of the storage volume that have changed since generation of the given snapshot (para 42, line 16-24 and para 43, line 14-23 and para 79, line 1-3 and line 11-21; detect ransomware based on one or more tests on image data associated with snapshot server, such as determining a low degree of entropy associated with low amounts of files of the file systems that have been encrypted based on the image data at different times, i.e. files in file systems are uninfected) (prov., para 41, line 9-15 and para 42, line 9-15 and para 78, line 1-2 and line 7-13).
	Gibbons, Tamir, and Alon do not teach a minimum number of storage units of the storage volume.
Dippenaar teaches a minimum number of storage units of the storage volume (para 42, line 17-27 and para 50, line 9-12; snapshot operations and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons, Tamir, and Alon to incorporate the teachings of Dippenaar to provide a floor threshold for the amount of available storage capacity at the storage volume where storage operations may include snapshot operations.  Doing so would allow for the use of policies with one or more conditions relating to the sharing of information storage across networks in order to increase the reliability and performance of computing resources, as recognized by Dippenaar in para 18, line 1-11.
Regarding claim 21, Gibbons, Tamir, and Alon teach computer product of claim 19.
Gibbons teaches the specified minimum amount of change in the storage volume is specified in terms of a minimum number of encrypted files of the storage volume that have changed since generation of the given snapshot (para 42, line 16-24 and para 43, line 14-23 and para 79, line 1-3 and line 11-21; detect ransomware based on one or more tests on image data associated with snapshot server, such as determining a low degree of entropy associated with low amounts 
	Gibbons, Tamir, and Alon do not teach a minimum number of storage units of the storage volume.
Dippenaar teaches a minimum number of storage units of the storage volume (para 42, line 17-27 and para 50, line 9-12; snapshot operations and modifications may be made to a storage volume, where the amount of available storage capacity at the storage volume have floor and/or ceiling thresholds).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons, Tamir, and Alon to incorporate the teachings of Dippenaar to provide a floor threshold for the amount of available storage capacity at the storage volume where storage operations may include snapshot operations.  Doing so would allow for the use of policies with one or more conditions relating to the sharing of information storage across networks in order to increase the reliability and performance of computing resources, as recognized by Dippenaar para 18, line 1-11.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Tamir and Alon as applied to claim 1 above, and further in view of Cashman et al. (US Pub. 2015/0100750), hereinafter Cashman, filed on Dec. 15, 2014.
Regarding claim 10, Gibbons, Tamir, and Alon teach apparatus of claim 1.
	Gibbons, Tamir, and Alon do not teach determining compressibility of at least a portion of the storage volume comprises collecting compressibility statistics for the storage volume as data is written to the storage volume.
	Cashman teaches determining compressibility of at least a portion of the storage volume comprises collecting compressibility statistics for the storage volume as data is written to the storage volume (para 7, line 2-9 and para 11, line 1-4 and para 36, line 1-6; computed statistics include determining how much the data stored on the unit of the storage volume is capable of being compressed and statistics are computed on data growth rate where data growth is caused by write operations).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons, Tamir, and Alon to incorporate the teachings of Cashman to provide for computing statistics on the data stored on the storage volume, such as how much .
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Tamir and Alon as applied to claim 1 above, and further in view of Gilbert et al. (US Patent 9,197,663), hereinafter Gilbert, filed on Jan. 29, 2015.
Regarding claim 12, Gibbons, Tamir, and Alon teach apparatus of claim 1.
	Gibbons teaches snapshots from the storage system (para 4, line 2-7 and para 40, line 10-21; one or more snapshots of the state of a file system source volume at a discrete moment in time) (prov., para 3, line 2-5 and para 39, line 7-13).
Gibbons, Tamir, and Alon do not teach the storage controller is configured to determine that the generated alert is a false positive and to delete one or more of the images based at least in part on the false positive determination.
Gilbert teaches the storage controller is configured to determine that the generated alert is a false positive and to delete one or more of the images based at least in part on the false positive determination (col. 10, line 54-65 and col. 12, line 62-62 and col. 13, line 10-16; clients and administrators may be notified of a potential threat by malware and target image is removed from the set of malware 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibbons, Tamir, and Alon to incorporate the teachings of Gilbert to provide for the removal of an image which may be determined to be causing false positives.  Doing so would allow for identifying malicious and unwanted malware files, as recognized by Gilbert in col. 1, line 8-13.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Gu et al. (US Pub. 2017/0140156) discloses protecting backed-up data from ransomware attacks and storing a copy of at least one file at a remote storage system; Ye et al. (US 9,317,686) discloses monitoring file change request, discarding the encrypted file, and backing up and recovering the file if ransomware is detected; Vashisht (US 10,552,610) discloses updating a snapshot for malware detection; Chen et al. (US Pub. 2020/0034537) discloses detecting ransomware infection in file systems by using backup data.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        



/NHAN HUU NGUYEN/Examiner, Art Unit 2492